              Case 3:20-cr-00266-JST Document 50 Filed 05/03/21 Page 1 of 3



 1   MOEEL LAH FAKHOURY LLP
     Hanni M. Fakhoury (State Bar No. 252629)
 2   1300 Clay Street, Suite 600
     Oakland, CA 94612
 3   Telephone: (510) 637-3500
     Email:       hanni@mlf-llp.com
 4

 5   Attorneys for Michael Rothenberg

 6

 7                                 IN THE UNITED STATES DISTRICT COURT
 8                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9                                            OAKLAND DIVISION
10

11    UNITED STATES OF AMERICA,                               Case No.: 4:20-CR-00266-JST

12                    Plaintiff,                              STIPULATION AND [PROPOSED]
                                                              ORDER SETTING BRIEFING
13            v.                                              SCHEDULE
14    MICHAEL ROTHENBERG,                                     Hearing Date:   June 11, 2021
                      Defendant.                              Hearing Time:   9:30 a.m.
15

16

17         Michael Rothenberg is charged with bank fraud, wire fraud, false statements to a financial
18   institution, and money laundering in an extensive superseding indictment. He is out of custody and a
19   status conference is currently set for June 11, 2021. Mr. Rothenberg intends to file a pretrial motion
20   ahead of the June 11 status conference and the parties have met and conferred and agreed to the
21   following briefing schedule on the motion:
22             •   Defense motion due May 7, 2021
23             •   Government opposition due May 28, 2021
24             •   Defense reply due June 4, 2021
25   The parties jointly ask this Court to set a motion hearing on the motion on June 11, 2021. Time has
26   already been excluded under the Speedy Trial Act through that day. See Dkt. 47.
27

28

     STIPULATION AND [PROPOSED] ORDER SETTING BRIEFING SCHEDULE
     United States v. Rothenberg, 4:20-CR-00266-JST
                                                          1
               Case 3:20-cr-00266-JST Document 50 Filed 05/03/21 Page 2 of 3



 1

 2                                                            IT IS SO STIPULATED.
 3

 4    Dated:     May 3, 2021                                  MOEEL LAH FAKHOURY LLP
 5                                                                     /S
                                                              HANNI M. FAKHOURY
 6                                                            Attorneys for Michael Rothenberg
 7

 8    Dated:     May 3, 2021                                  STEPHANIE M. HINDS
                                                              Acting United States Attorney
 9                                                            Northern District of California

10                                                                      /S
                                                              KYLE F. WALDINGER
11                                                            NICHOLAS J. WALSH
                                                              Assistant United States Attorneys
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER SETTING BRIEFING SCHEDULE
     United States v. Rothenberg, 4:20-CR-00266-JST
                                                          2
               Case 3:20-cr-00266-JST Document 50 Filed 05/03/21 Page 3 of 3



 1                                             [PROPOSED] ORDER
 2          Based on the reasons provided in the stipulation of the parties above, the Court hereby adopts
 3   the following briefing schedule for a pretrial motion the defendant intends to file:
 4              •    Defense motion due May 7, 2021
 5              •    Government opposition due May 28, 2021
 6              •    Defense reply due June 4, 2021
 7   The motion will be heard on June 11, 2021 at 9:30 a.m.
 8

 9   DATED:_________________                             ____________________________________
                                                         HONORABLE JON S. TIGAR
10                                                       United States District Judge
11          IT IS SO ORDERED.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER SETTING BRIEFING SCHEDULE
     United States v. Rothenberg, 4:20-CR-00266-JST
                                                         1
